1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   E. & J. GALLO WINERY, a                No. 2:19-cv-02120 WBS KJN
     California corporation,
13
                  Plaintiff,
14                                          ORDER RE: MOTION TO DISMISS
         v.
15
     PESTMASTER SERVICES, INC., a
16   California corporation, JEFFERY
     M. VAN DIEPEN, and UNITED STATES
17   OF AMERICA,

18                Defendants.

19

20                              ----oo0oo----

21              Plaintiff E. & J. Gallo Winery (“Gallo”) brought this

22   action against Pestmaster Services, Inc. (“Pestmaster”), its

23   president and owner, Jeffery Van Diepen (“Van Diepen”), and the

24   United States of America (“United States”) alleging violations of

25   state tort law after Pestmaster’s application of an herbicide

26   destroyed Gallo’s grape vines.     (First Am. Compl. (“FAC”) (Docket

27   No. 8).)   Before the court is the United States’ motion to

28   dismiss for lack of subject matter jurisdiction under Federal
                                        1
1    Rule of Civil Procedure 12(b)(1).      (Docket No. 13.)

2    I.      Background

3                  The United States, through its Bureau of Reclamation

4    (“the Bureau”) owns and operates a series of dams and canals in

5    the Central Valley Project, among them the Folsom South Canal.

6    (FAC ¶¶ 1, 10.)       The Bureau contracted with Pestmaster to provide

7    weed-abatement services for facilities and properties in the

8    Central Valley Project, including Folsom South Canal, in June

9    2016.       (Id.; see also Decl. of Kara A. Fleming (“Fleming Decl.”)

10   ¶ 4, Ex. 1 (Docket No. 13-2).)

11                 Under the contract, Pestmaster was given discretion to

12   determine how, when, and what herbicide to apply.      (Fleming

13   Decl., Ex. 2 at §§ 3.4, 3.8, 3.16.)       Pestmaster was required to

14   abide by all applicable state and federal laws and submit a Spray

15   Management Work Plan before the start of work, including a plan

16   to “prevent the unauthorized release of any chemicals . . .

17   including clean-up procedures to be undertaken allowing for the

18   protection of . . . neighbors/adjoining property owners.”

19   (Fleming Decl., Ex. 2 at §§ 3.0, 3.4-3.6, 3.9.)      Exercising its

20   discretion, Pestmaster decided to use Method®240SL (“Method”) to
21   prevent weeds at the Folsom South Canal in December 2016.1        (FAC

22   ¶¶ 39-40.)

23                 Method is harmful to grape vines and grapes.   (Id. ¶¶

24   2, 17-18.)      Its label explicitly warns users that “[a]pplications

25           1 Plaintiff correctly claims Method is not on the list of
26   preapproved chemicals in the Scope of Work. (Opp. to Mot.
     (“Opp.”) at 6 (Docket No. 19).) However, that list does not
27   purport to be exhaustive or exclusive. (Fleming Decl., Ex. 2 at
     § 3.8 (“Chemicals approved for use on Reclamation Lands include
28   the following”).)
                                     2
1    made where runoff water flows onto agricultural land may injure

2    or kill crops such as . . . grapes.”       (Id.; see also Decl. of

3    David Fallek (“Fallek Decl.”), Ex. A (Docket No. 20).)       The

4    warning also provides users should not apply Method “during

5    periods of intense rainfall or where prevailing soils are either

6    saturated with water or of a type through which rainfall will not

7    readily penetrate.”     (Id.; see also Fallek Decl., Ex. A.)

8                Despite these warnings, Pestmaster allegedly applied

9    Method on the bank of the Folsom South Canal adjacent to Silva

10   Ranch, a Gallo grape vineyard, during a period of intense

11   rainfall.     (Id. ¶¶ 3, 11, 13, 20-21.)    The herbicide then washed

12   down the bank and into the vineyard, where it was taken up by the

13   grapevines.    (Id. ¶¶ 3, 23.)    It rendered the grapes unusable in

14   the 2017, 2018, and 2019 growing seasons, resulting in a total

15   loss of more than $200,000.      (Id. ¶¶ 3, 25-27, 31.)

16               Gallo presented a claim to the Bureau for $209,999.58

17   plus attorney’s fees on December 13, 2018, pursuant to the

18   administrative exhaustion requirement of 28 U.S.C. § 2675(a).

19   (Id. ¶ 31.)    The Bureau failed to respond to the claim within six

20   months.2    (Id.)   This suit followed.
21   II.   Legal Standard

22               Rule 12(b)(1) of the Federal Rules of Civil Procedure

23   allows parties to dismiss claims against them for lack of subject

24   matter jurisdiction.     Fed. R. Civ. P. 12(b)(1).    An attack on

25

26
           2   The statute provides “[t]he failure of an agency to
     make final disposition of a claim within six months after it is
27   filed shall, at the option of the claimant any time thereafter,
     be deemed a final denial of the claim for purposes of this
28   action.” 28 U.S.C. § 2675(a).
                                     3
1    subject matter jurisdiction may be facial or factual.     “In a

2    facial attack, the challenger asserts that the allegations

3    contained in a compliant are insufficient on their face to invoke

4    federal jurisdiction.   By contrast, in a factual attack, the

5    challenger disputes the trust of the allegations that, by

6    themselves, would otherwise invoke federal jurisdiction.”     Safe

7    Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

8              Where, as here, the defendant has mounted a factual

9    attack, the plaintiff must present “affidavits or any other

10   evidence necessary to satisfy its burden of establishing that the

11   court, in fact, possesses subject matter jurisdiction.”      Edison

12   v. United States, 822 F.3d 510, 517 (9th Cir. 2016) (citing

13   Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1121

14   (9th Cir. 2009)).   The district court may consider the parties’

15   evidence without converting the motion to dismiss to a motion for

16   summary judgment.   Id. (citing White v. Lee, 227 F.3d 1214, 1242

17   (9th Cir. 2000).    Disputed facts must be resolved in favor of the

18   plaintiff.   Id.

19   III. Discussion

20             “A party may bring an action against the United States
21   only to the extent that the government waives its sovereign

22   immunity.”   Valdez v. United States, 56 F.3d 1177, 1179 (9th Cir.

23   1995).   The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §

24   1346(b), represents “a limited waiver of that sovereign

25   immunity,” that makes the United States liable “to the same

26   extent as a private party for certain torts of federal employees”
27   under “the law of the place where the act or omission occurred.”

28   Edison, 822 F.3d at 518 (internal citations omitted).     The FTCA
                                       4
1    and its exceptions must be strictly construed, with all

2    ambiguities resolved in favor of the sovereign.     United States v.

3    Nordic Village, Inc., 503 U.S. 30, 33 (1992).

4             The United States cannot be held vicariously liable for

5    the negligent acts of its independent contractors.        United States

6    v. Orleans, 425 U.S. 807, 813-14 (1976) (quoting 28 U.S.C. §

7    2671) (noting the statute’s definition of federal “employees”

8    excludes “any contractor with the United States”).        This is

9    referred to as the “independent contractor” exception.       In its

10   complaint, plaintiff does not allege that the United States or

11   one of its federal employees is directly liable for the damage to

12   its grapes; indeed, its allegations are confined to vicarious

13   liability alone.   (See FAC ¶¶ 41, 46, 54.)    Accordingly,

14   plaintiff’s claims against the United States fail on their face.

15            Nevertheless, “[t]he independent contractor exception .

16   . . has no bearing on the United States’ FTCA liability for its

17   own acts or omissions.”    Edison, 822 F.3d at 518 (emphasis

18   original).   If the United States exercised control over

19   Pestmaster such that Pestmaster cannot be said to be

20   “independent,” the United States could be found liable for
21   Pestmaster’s actions.     See Orleans, 425 U.S. at 814.    Such a

22   relationship requires “substantial supervision over the day-to-

23   day operations of the contractor.”     Autery v. United States, 424

24   F.3d 944, 957 (9th Cir. 2005) (quoting Letnes v. United States,

25   820 F.2d 1517, 1519 (9th Cir. 1987)).

26            Here, it does not appear that the United States
27   exercised the degree of substantial control necessary for

28   Pestmaster or its employees to be considered employees of the
                                        5
1    government.   As the Ninth Circuit has recognized, “[c]ontractual

2    provisions directing detailed performance generally do not

3    abrogate the contractor exception.”     Id. at 957.   While the Scope

4    of Work provides Pestmaster must submit a Spray Management Work

5    Plan before the start of work, Pestmaster retains ultimate

6    discretion about when to spray, what to spray, and how to spray.

7    (Fleming Decl., Ex. 2 at §§ 3.4-3.6, 3.8, 3.16.)      While the

8    contract and the Scope of Work establish a broad, general

9    compliance framework, there is no showing that the United States

10   controled the day-to-day operations of Pestmaster.      See Letnes,

11   820 F.2d at 1519 (holding “detailed regulations and inspections

12   are [not] evidence of an employee relationship.”)      Accordingly,

13   the United States cannot be held liable for Pestmater’s actions.

14            Finally, Gallo argues California law imposes three

15   separate duties of care on the United States for which it may be

16   held directly liable: (1) as a “pesticide user”; (2) as a

17   landowner; and (3) under the peculiar risk doctrine, which makes

18   landowners liable for the actions of an independent contractor

19   when the work involves a “special risk” of harm.      (Opp. to Mot.

20   (“Opp.”) at 11-13 (Docket No. 19).)     “Even where an employer has
21   delegated some responsibilities to an independent contractor, the

22   employer may still be held separately and directly liable for its

23   own negligence.”   Edison, 822 F.3d at 518 (citing Logue v. United

24   States, 412 U.S. 521, 532-33 (1973)).    “Only upon a finding that

25   the government delegated its entire duty of care may the court

26   dismiss the claim for lack of jurisdiction under the FTCA’s
27   independent contractor exception.”    Id.

28            As for the first claimed duty, California Food &
                                      6
1    Agriculture Code § 12972 states that pesticides must be applied

2    in “such a manner as to prevent substantial drift to nontarget

3    areas.”    Cal. Food & Agric. Code § 12972.    But this duty could

4    only be breached by Pestmaster, because only Pestmaster employees

5    applied the herbicides.    (FAC ¶¶ 3-4.)     For the reasons stated

6    above, Pestmaster employees cannot be considered government

7    employees, and the United States cannot be held liable for their

8    actions.

9               The second claimed duty is the United States’ duty as a

10   landowner.   (Opp. at 11-12.)    Under California Civil Code Section

11   1714, “[e]veryone is responsible . . . for an injury occasioned

12   to another by his or her want of ordinary care or skill in the

13   management of his or her property or person, except so far as the

14   latter has, willfully or by want of ordinary care, brought the

15   injury upon himself or herself.”       Cal. Civ. Code § 1714(a).

16   Plaintiff relies on a misreading of the Ninth Circuit’s

17   interpretation of California law in Edison v. United States, 822

18   F.3d 510 (9th Cir. 2016), to suggest that the United States may

19   be held directly liable as a landowner in this case.       (Opp. at

20   12.)   In Edison, a group of prisoners sought to hold the United
21   States directly liable for failing to take actions in response to

22   a coccidioidomycosis epidemic in a federal prison, claiming

23   breaches of duty “outside the scope of [the United States’]

24   relationship” with the independent contractors responsible for

25   the prison’s daily operations.    822 F.3d at 518.     Here, however,

26   the alleged breaches are attributable to Pestmaster’s actions
27   alone.    Accordingly, these claims are precluded by the FTCA

28   because the United States cannot be held vicariously liable for
                                        7
1    Pestmaster’s breach.3

2                With regard to the third claimed duty under the

3    peculiar risk doctrine, a “peculiar risk” is a risk particular to

4    “the work to be done, arising either from the nature or the

5    location of the work and against which a reasonable person would

6    recognize the necessity of taking special precautions.”       Privette

7    v. Superior Court, 5 Cal 4th 689, 692 (1993) (internal quotations

8    omitted).   California’s peculiar risk doctrine is “an exception

9    to the general rule that [the government] is not liable for torts

10   committed by an independent contractor.”     Myers v. United States,

11   652 F.3d 1021, 1034 (9th Cir. 2011) (citing Yanez v. United

12   States, 63 F.3d 870, 872 (9th Cir. 1995)).    The United States can

13   be found directly liable for its own negligence when “it fails to

14   ensure that an independent contractor takes adequate safety

15   precautions” when the work to be performed involves “special

16   dangers.”   Id. (internal citations omitted).

17               Pestmaster does not cite any California authority to

18   support its contention that spraying herbicides involves a

19   “special danger” or is an inherently dangerous activity that

20   would trigger application of the peculiar risk doctrine.       (Opp.
21   at 13.)   While plaintiff cites cases from other jurisdictions,

22
          3    In a footnote in its motion to dismiss, the United
23   States cautioned that “any claim that the United States was
     negligent in delegating weed abatement to Pestmaster or in
24   training or supervising these independent contractors would be
     barred by the FTCA’s discretionary-function exception.” (Mot. at
25   6 n.2.) This prompted a response from the plaintiff, arguing the
26   discretionary-function exception does not apply. (Opp. at 15-
     19.) The United States agrees. (Reply at 5 (Docket No. 21).)
27   Accordingly, the court does not express any opinion as to the
     applicability of the discretionary-function exception to this
28   case.
                                     8
1    most are over sixty years old and are of minimally persuasive

2    value.     (Id.)   Accordingly, plaintiff’s peculiar risk theory

3    fails because the application of pesticides has not been

4    recognized as a “special danger” under California law.     Because

5    the FTCA’s independent contractor exception applies, this court

6    cannot exercise subject matter jurisdiction over plaintiff’s

7    claims.

8                IT IS THEREFORE ORDERED that defendant United States’

9    motion to dismiss (Docket No. 13) be, and the same thereby is,

10   GRANTED.

11   Dated:    March 24, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        9
